RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 3–5, 9–12 and 14–17 are pending in this application.
Claims 2, 6–8 and 13 are canceled.
Claims 1, 3–5, 9–12 and 14–17 are rejected.
Response to Arguments
Applicant's arguments filed 5/20/2021 have been fully considered but they are not persuasive.

The Applicant argues that the combination of Grifoni (2015/0326682) and El Daher (2015/0287146) fail to disclose or suggest the following limitations:
“showing the first electronic actor-to-actor association request message obtained in the first communication channel and the first and the second unique identifiers to the second actor in response to receiving both the first and the second electronic actor-to-actor association request messages;
showing the second electronic actor-to-actor association request message received in the first communication channel and the first and the second unique identifiers to the first actor in response to receiving both the first and the second electronic actor-to-actor association request messages;
wherein, prior to receiving both the first and the second electronic actor-to-actor association request messages, no unique identifiers identifying the first actor in the social 
wherein the first and the second unique identifiers are a username, a nickname, an alias, or a string of numbers or letters.”
Remarks filed on 5/20/2021 at 16-17.

The Applicant further argues that the profile information/profile in Grifoni fails to correspond to the claimed “electronic actor-to-actor association request message” because (1) a profile or profile information in and of itself is not a request or a message, and (2) Grifoni is silent as to the actual user’s selection being shown to the users. Id. at 17-18. The Applicant supports the first assertion that profile is not a request or a message because the specification defines the association request message as “an object of communication containing a discrete set of data sent from one actor to another” and does not include any mention of whether said association request message is profile or not. Id. at 18.

The Examiner respectfully disagrees. Under a broadest reasonable interpretation, words of the claim is given their plain meaning unless such meaning is inconsistent with the specification; though the understanding of the claim language may be aided by the explanations contained in the written description, it is important not to import into claim limitations that are not part of the claim. See MPEP §2111.01 (I)-(II).
Here, under broadest reasonable interpretation, the term “electronic actor-to-actor association request message” not only includes an actual invitation message such as one sent from a social networking website to another, but also includes the profile and/or profile information that may be exchanged at social networking sites or similar fields. The interpretation that the “electronic actor-to-actor association request message” includes profile Remarks at 18. A profile or profile information of social networking sites is not inconsistent with this definition of the term.
The question here is whether the profile information sent to a server for indicating mutual interest in Grifoni is within plain meaning of the claimed term “electronic actor-to-actor association request message”, one that is of ordinary and customary meaning given to the term by those of ordinary skill in the art. See MPEP § 2111.01 (III). There are several parallels of such association request message that can be drawn to support the conclusion that the profiles and/or profile information of social networking is within the scope of the BRI. First, it is customary for people to exchange namecards to learn more information about each other. Namecards include “unique identifiers” of the individual actors that exchange information and can act as a real-life equivalency of exchanging profile information. Second, dating websites facilitate in-person meeting between two parties by exchanging profile information without revealing their names or other identifying information that can readily expose their identities. Tinder app is an apt example – the first information they exchange to be associated with each other includes a profile having a picture of themselves, their first name and age, along with their own descriptions.
Thus, it is more likely than not that profile of social networking sites in context of mutually interested users do come within the scope of the claimed electronic actor-to-actor association request message.
The second question is whether the profile information sent to a server for indicating mutual interest in Grifoni satisfy the claim requirements. According to the claims, the electronic actor-to-actor association message must (1) comprise a unique identifier that is a username, a nickname, an alias, or a string of numbers or letters, (2) be obtained from two different actors, 
In Grifoni, the “electronic actor-to-actor association request message” is the profile information that is selected by a user that is interested in another user. It is likely that this information includes at least two elements, which is information about the identity of both the selector and the selectee that is sent to a server to indicate the two users’ preference for each other. See, Grifoni Fig. 2. However, Grifoni states that at stage prior to step 132 of Figure 2, “the system does not reveal the identities of the users.” Grifoni at ¶31. It is pretty clear that the identities of the users are not revealed until at least step 132, and would thus satisfy the requirement that the electronic actor-to-actor association request message not be shown to each user at least until the mutual receipt of the interested parties’ messages are received by the server at step 104. It is also clear that at step 142, the users’ identities are revealed, which occurs after the step of mutual receipt of interest in step 104.
However, Grifoni does not explicitly identify that the user’s identities are a username, nickname, an alias, or a string of numbers or letters; it is likely that the profile sent to the server includes such information, but does not explicitly identify within the four corners of Grifoni that it does. El Daher, primarily concerned with privacy of a social networking profile for communicating between users including dating websites, does identify that the user profiles to be shared can be anonymous or private and also include a username or a user ID. El Daher at ¶41.
A distinction however must be made with respect to Grifoni regarding the scope of the analogized electronic actor-to-actor association request message. The profile information sent to the server for indication of mutual interest at step 104 of Figure 2 in Grifoni is not the same information that is “shown” to the user prior to the step 104. It is clear that the system does not reveal the identities of the users until at least step 132 of the same figure; therefore, the information shown to the users in order to make them select the other user for mutual interest See also Grifoni at ¶31. It is more likely than not that before step 132 of figure 2, the information identifying the identity of the other user, like a username, is never actually shown to the user because it would readily identify that user’s identity. However, the information sent to the server must include both identities of the selector and the selectee because it must indicate to the server somehow that a user has made a selection of a different user or at least the user’s profile. Since the information sent to the server must include some sort of unique identifier, and the information shown to the user prior to this sending of information to the server mutually cannot include any sort of unique identifier (at least visually, in order to protect the identities of the individual users), the two information is not the same.
As such, the Examiner maintains the rejection of record for at least the independent claims 1, 12 and 17. The rejection of dependent claims are maintained for similar rationale. The rejection has been updated with the amended claim language, found below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 12 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Grifoni (2015/0326682) in view of El Daher (2015/0287146).
Regarding claims 1, 12 and 17, Grifoni teaches A method/computer program product/server for associating actors in a social network service provided in a computer network, the method comprising:	
- obtaining, in a first communication channel, a first electronic actor-to-actor association request message from a first actor (Fig. 1; ¶2; ¶¶29-31, mobile devices 110 can communicate with processing system 108 which has information regarding profiles 120 with respect to online dating and social networking systems; Fig. 2, a user can indicate an interest in a particular profile, and this indication would be equivalent to the “electronic association request message”; since the system needs to know who to match whom based on user indicated interest profiles, such electronic association request message would include at least the information of the user making the profile selection [selector], and the profile information of the user that is selected [selectee])
- blocking, from view of the second actor, electronic actor-to-actor association request messages from the first actor that is unknown to the second actor in the social network (Fig. 2; ¶¶29-31, in one embodiment, the “selectee” never learns of the prior preselection from a “selector”; in another embodiment, one “selector” never learns whether the other “selectee” or “selector” has indeed confirmed for "mutual confirmation" stage 140 until both mutually confirm connection; ¶31, it is clear that profile/identity of selector is not revealed until step 142, which means that the mutual indication is also not shown to either the selector or the selectee);
- waiting to receive, in the first communication channel, a second electronic actor-to-actor association request message from the second actor, the second electronic actor-to-actor association request message being independent from the first electronic actor-to-actor association message (Fig. 2; ¶¶29-31, mutual confirmation is required before either party learns 
- showing the first electronic actor-to-actor association request message obtained in the first communication channel and the first and the second unique identifiers to the second actor in response to receiving both the first and the second actor-to-actor association request messages; - showing the second electronic actor-to-actor association request message received in the first communication channel and the first and the second unique identifiers to the first actor in response to receiving both the first and the second electronic actor-to-actor association request messages (Fig. 2; ¶¶28-31, after mutual confirmation is sent, both selectees learn simultaneously of both embodiments of the requests, the preselection of profiles of step 104 and also the mutual confirmation of the near match of step 132; the “electronic association request message” is the indication of the selectees from the selectors, which at least includes the profile information of the selectees [and likely also the selector as well]; the said profile information would in fact have to be revealed to the selectee, which maps to the showing step of the electronic association request message; however, Grifoni does not teach “the first and the second unique identifiers”); and
- associating the first actor with the second actor directly with each other in the social network service as a response to obtaining both the first and the second electronic actor-to-actor association request messages (Fig. 2; ¶¶28-31, step 150, selectors and selectees can connect),
wherein, prior to receiving both the first and the second electronic actor-to-actor association request messages (Fig. 2; ¶¶28-31, before being able to confirm mutually the desire to connect to each other, the selector may look at profiles of other users which may or may not include a personally identifiable information, such as a username but does not explicitly disclose that the user profiles explicitly include or exclude usernames, for example),
However, Grifoni does not explicitly teach comprising a first unique identifier identifying the first actor and a second unique identifier identifying a second actor; comprising the first 
El Daher from the same field of endeavor teaches comprising a first unique identifier identifying the first actor and a second unique identifier identifying a second actor (Abstract; social networking websites and online dating websites can include profiles; profiles can be anonymous or private; ¶41, user profiles can include a user name or user ID);
comprising the first unique identifier identifying the first actor and the second unique identifier identifying the second actor (Abstract; social networking websites and online dating websites can include profiles; profiles can be anonymous or private; ¶41, user profiles can include a user name or user ID),
no unique identifiers identifying the first actor in the social network service are visible to the second actor in the social network service, and no unique identifiers identifying the second actor in the social network service are visible to the first actor in the social network service (¶41, a particular profile can have its personal profile information removed before having a user review it, including hiding the user name or user ID which would prevent compromising the profile owner's anonymity; ¶¶38-43, identity of users can be kept anonymous for purposes of privacy or bias; see also Abstract), and
wherein the first and the second unique identifiers are a username, a nickname, an alias, or a string of numbers or letters (Abstract; social networking websites and online dating websites can include profiles; profiles can be anonymous or private; ¶41, user profiles can include a user name or user ID).
.

Claims 3–5 and 14–16 are rejected under 35 U.S.C. § 103 as being unpatentable over Grifoni (2015/0326682) in view of El Daher (2015/0287146), and further in view of Khodorenko et al. (2014/0164502).
Regarding claims 3 and 14, Grifoni and El Daher teach the limitations of claims 1 and 12 respectively. However, the teachings do not explicitly teach defining a waiting period for obtaining the second electronic association actor-to-actor request message.
Khodorenko from the same field of endeavor teaches defining a waiting period for obtaining the second electronic actor-to-actor association request message (Fig. 6a; ¶189, an invitation may be associated with access limitation such as expiration period and/or a maximum use limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Khodorenko to enable group invitation and also establish some control over the validity period or expiration of the group invitation so that any misuse from such invitation may be prevented (Khodorenko ¶178). By 

Regarding claims 4 and 15, Grifoni, El Daher and Khodorenko teach the limitations of claims 3 and 14 respectively. Khodorenko further teaches wherein the obtaining of the first electronic association actor-to-actor request message starts the waiting period (Fig. 6a; ¶189, an invitation may be associated with access limitation such as expiration period and/or a maximum use limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Khodorenko to enable group invitation and also establish some control over the validity period or expiration of the group invitation so that any misuse from such invitation may be prevented (Khodorenko ¶178). By limiting the amount of time the validity of invitations and such, the online dating site implementation of Grifoni would have been much improved.

Regarding claims 5 and 16, Grifoni, El Daher and Khodorenko teach the limitations of claims 3 and 14 respectively. Khodorenko further teaches - failing to obtain the second electronic association request message within the waiting period results in denying the first electronic actor-to-actor association request message (Fig. 6a; ¶189, an invitation may be associated with access limitation such as an expiration period and/or a maximum use limitation; upon non-response to the invitation, the invitation would expire and the chat invitation would no longer be available).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Khodorenko to enable group invitation and also establish some control over the validity period or expiration of the group invitation so that any misuse from such invitation may be prevented (Khodorenko ¶178). By .

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Grifoni (2015/0326682) in view of El Daher (2015/0287146), and further in view of Swallow (“12 Clever Social Media-Friendly Business Cards”, July 12, 2010).
Regarding claim 9, Grifoni and El Daher teach the limitations of claim 1. Grifoni further teaches wherein the first actor and the second actor share the first unique identifier and the second unique identifiers using a second communications channel (Fig. 2; ¶¶28-31, a new channel of communication between each mobile device can be opened).
However, the teachings do not explicitly teach a second communication channel independent of the social network service prior to sending the first electronic actor-to-actor association request message and the second electronic actor-to-actor association request message.
Swallow from the same field of endeavor teaches a second communication channel independent of the social network service prior to sending the first electronic actor-to-actor association request message and the second electronic actor-to-actor association request message (persons having social media networking accounts can share such information with others directly in order to connect with each other before connecting on the social media network itself; such include business cards in electronic or paper form, as shown in pages 3 to the end of the reference [i.e. Theo Skye’s twitter account @theoskye can be shared with another person having another twitter account shown on the business card which are exchanged in person or over an e-mail file attachment possibly; another example is an actual business card of Tony Bacigalup showing twitter handle to be exchanged with another user who may also show twitter handle; QR code can also include a username as shown by Jonathan Lazar’s business card).
.

Claims 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Grifoni (2015/0326682) in view of El Daher (2015/0287146), and further in view of Nadler (2009/0217342).
Regarding claim 10, Grifoni and El Daher teach the limitations of claim 1. However, the combined teachings do not explicitly teach sending at least one of the first electronic actor-to-actor association request message or the second electronic actor-to-actor association request message to a third actor.
Nadler from the same field of endeavor teaches sending at least one of the first electronic actor-to-actor association request message or the second electronic actor-to-actor association request message to a third actor (Figs. 3 and 5; ¶¶56-58, parent can be notified and approval recorded via steps 46, 48 and 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rad using Nadler to implement parental controls for social network application that their children may use so that the parents may have control over who may or may not befriend the children when the children are matching each other looking for friends on social networking websites.

Regarding claim 11, Grifoni, El Daher and Nadler teach the limitations of claim 10. Nadler further teaches wherein an approval message for at least one of the first electronic actor-to-actor association request message or the second electronic actor-to-actor association request 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rad using Nadler to implement parental controls for social network application that their children may use so that the parents may have control over who may or may not befriend the children when the children are matching each other looking for friends on social networking websites.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAE KIM/
Examiner, Art Unit 2458                                                                                               
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458